Per Curiam.

The instruction was correct, that the jury were at liberty to apply the declarations or admissions to the old rather than the new note.
The instruction in regard to the burden of proof, was likewise correct. The summons left with the defendant 'does not contain a notice of the particular cause of action, and there was no evidence of his having seen a copy of the writ. The note in suit was proved to have been forged, and the burden was on the plaintiff to show that the defendant had become liable by adopting it.

Judgment according to verdict.